 

Exhibit 10.2

 

ALTRA INDUSTRIAL MOTION CORP.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
«Date_of_Grant» (the “Date of Grant”), by and between Altra Industrial Motion
Corp., a Delaware corporation (the “Company”), and «First_Name» «Last_Name» (the
“Participant”).  This Agreement is subject to all of the terms and conditions as
set forth herein and in the Company’s 2014 Omnibus Incentive Plan, as amended
(the “Plan”), which is incorporated herein by reference.

 

The parties agree as follows:

 

1.Definitions.  Each of the following terms used herein shall have the following
meanings:

 

“Authorized Retirement” means the Participant’s voluntary resignation from
employment with the Company and its Subsidiaries under circumstances which the
Committee, in its sole discretion, determines to constitute “Retirement”. For
the avoidance of doubt, the Committee’s determination of whether “Retirement”
has occurred shall be made on an individual Award basis, and “Retirement”
treatment for any one Award shall not require that all Awards held by the
Participant will receive “Retirement” treatment.

 

“Transfer” means any direct or indirect, voluntary or involuntary, offer to
sell, transfer, sale, assignment, pledge, hypothecation, short sales, loan,
grant of an option to purchase or other disposition, or the entering of any
contract or agreement to do any of the foregoing.

 

Any capitalized term not herein defined shall have the meaning as set forth in
the Plan.

 

2.Grant of Restricted Stock Units.  Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants the Participant a total of
[Number of Awards Granted] Restricted Stock Units (“RSUs”) (such grant, the
“Award”).  Each RSU represents an unfunded, unsecured right to receive, subject
to satisfaction of the conditions set forth herein, one share of the Company’s
common stock par value $0.001 (a “Share”).  RSUs are considered Other
Stock-Based Awards for purposes of the Plan.

 

3.Vesting; Termination of Employment; Change in Control; Settlement; Forfeiture.

 

(a)Vesting.  The RSUs shall vest in accordance with the schedule set forth in
the Appendix on the last page of this agreement; provided that the Participant
continues to be an employee of the Company or a Subsidiary from the Date of
Grant through the applicable vesting dates set forth therein (each, a “Vesting
Date”).

 

Please refer to Appendix: Vesting Schedule

 

«Last_Name» Restricted Stock Unit Award Agreement [●], 2019

 

--------------------------------------------------------------------------------

 

(b)

Termination of Employment; Change in Control. Notwithstanding anything contrary
in this Agreement, upon the occurrence of any of the following events, the
Participant’s RSUs shall become fully vested (subject, in each case except in
the case of the Participant’s death, to the Release Condition (as defined below)
and the Participant’s compliance with the restrictive covenants provided in
Section 8 hereof); provided that if any employment or similar agreement entered
into between the Participant, on the one hand, and the Company or a Subsidiary,
on the other, provides for treatment of the RSUs that is more favorable to the
Participant than the treatment set forth in this Section 3(b), the more
favorable treatment set forth in such employment or similar agreement shall
govern:

(i)the Participant’s death or termination of employment due to Disability;

(ii)

in the discretion of the Committee, the termination of the Participant’s
employment with the Company without Cause (not within 24 months following a
Change in Control); or

(iii)

following a Change in Control, if:

(1)the continuing entity fails to assume the RSUs; or

(2)the Participant is terminated (either by the Company or its successor)
without Cause or the Participant voluntarily terminates for Good Reason, in each
case, within the 24-month period following the Change in Control.

(c) Authorized Retirement.  Notwithstanding anything contrary in this Agreement,
if, on or prior to the applicable Vesting Date, the Participant’s employment is
terminated due to an Authorized Retirement, subject to the Release Condition,
each unvested RSU will be settled by the Company within 60 days following the
Participant’s Authorized Retirement through the issuance of a restricted share
of the Company’s common stock (the “Restricted Stock”), which shall remain
forfeitable until the applicable Vesting Date.  Notwithstanding the foregoing,
in the event that at any time from or after the Participant’s Authorized
Retirement, the Company determines that the Restricted Stock has become subject
to any applicable U.S. federal, state, local or other tax withholding
obligations, (1) the Company shall withhold a number of shares of Restricted
Stock with a Fair Market Value equal to such withholding liability (as
determined in accordance with Section 7 hereof), and (2) the number of shares of
Restricted Stock that are not used to satisfy such withholding liability (the
“Net Restricted Shares”) shall remain subject to the transfer restrictions set
forth in Section 4 hereof and the Participant’s compliance with the restrictive
covenants provided in Section 8 hereof, in each case, until the applicable
Vesting Date.  Notwithstanding anything in the Plan to the contrary, with
respect to all Restricted Stock, the Participant shall be entitled to receive
payment on the applicable payment date of all cash dividends declared by the
Company.  

 

The Restricted Stock shall be evidenced in such manner as the Company may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates.  Any certificate or book-entry credit issued or entered in respect
of the Restricted Stock shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Stock substantially in the following
form:

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

 

“The transferability of this certificate (if certificated) and the shares of
stock represented hereby is subject to the terms and conditions (including
forfeiture) of the Altra Industrial Motion Corp. 2014 Omnibus Incentive Plan and
an Award Agreement between the Altra Industrial Motion Corp. and the
stockholder, as well as the terms and conditions of applicable law.  Copies of
such Plan and Agreement are on file at the offices of Altra Industrial Motion
Corp.”

 

(d) Settlement.  Except as set forth in Section 3(c), each vested RSU shall be
settled within 60 days following the applicable Vesting Date or such earlier
date on which the RSU otherwise becomes vested in accordance with this Agreement
or the Plan.  The RSUs may be settled in Shares, in cash in an amount equal to
the number of vested RSUs multiplied by the Fair Market Value of a Share as of
the applicable Vesting Date, or in a combination of cash and Shares, as
determined by the Committee.  In any event, RSUs will be settled no later than
60 days following the date that they are no longer subject to a substantial risk
of forfeiture (within the meaning of Treasury Regulation Section 1.409A-1(d)).

 

(e)

Forfeiture.  Except as provided in Sections 3(b) and 3(c) hereof, any unvested
RSUs outstanding on the date when the Participant ceases to perform services for
the Company or a Subsidiary shall automatically be forfeited as of such date.

4. Restrictions on Transfer; Creditors.  The Participant shall only Transfer the
RSUs or Restricted Stock granted hereunder in accordance with the terms of the
Plan.  Without limiting the foregoing, no RSUs or Restricted Stock or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his or her successors in interest
or shall be subject to disposition by Transfer, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect.

5.Effect of Changes in Capitalization.  The RSUs and Restricted Stock shall be
subject to adjustment in accordance with Section 10(c) of the Plan.

 

6.  Release Condition.  Except as otherwise determined by the Committee, if any
vesting of the RSUs is subject to a “Release Condition”, the Participant must
sign and deliver to the Company a release of claims, in the form provided by the
Company (which, following a Change in Control, shall be based on the Company’s
form prior to the Change in Control), as consideration for such vesting, within
30 days following the applicable event and shall not revoke it within the period
specified therein.

 

7.Tax Withholding.  In the event the Participant or his or her personal
representative elects to satisfy the withholding obligation by executing the
withholding election form, the actual number of Shares delivered to the
Participant upon vesting of the Award shall be reduced by a number of whole
Shares, which, when multiplied by the Fair Market Value on the last trading day
prior to the date that the Award is settled, the Company determines is
sufficient to satisfy the Participant’s tax obligations in connection with
settlement of the Award. The Participant may, instead, choose to deliver to the
Company a check payable to the Company in the amount of all withholding tax

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

obligations (whether federal, state, local or foreign income or social insurance
tax).  In the event that the Participant fails to tender either the required
certified check or withholding election, the Participant shall be deemed to have
elected and executed the withholding election form; provided that, if, at the
time that a tax withholding obligation arises in respect of the Award, the
Participant has been designated as an “officer” within the meaning of Section 16
of the Exchange Act, unless otherwise elected in writing by the Participant, the
Company shall withhold the maximum amount necessary to satisfy the amount of
such withholding tax obligations.

 

8.Non-Compete; Non-Solicitation.

(a) In consideration of the Award, the Participant agrees and covenants not to:

(i)Contribute his or her knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, shareholder, volunteer, intern or in any other similar capacity to an
entity engaged in the same or similar business as the Company and its Related
Entities, as such business may be expanded from time to time, for a period of
two years following the Participant's termination of employment; provided that
nothing in this Section 8 shall prohibit the ownership of less than five percent
(5%) of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or listed with the Nasdaq Stock Market;

(ii) Directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Related Entities for two years following the Participant's termination of
employment; or

(iii) Directly or indirectly, solicit, contact (including, but not limited to,
email, regular mail, express mail, telephone, fax and instant message), attempt
to contact or meet with the current, former, or prospective customers of the
Company or any of its Related Entities for purposes of offering or accepting
goods or services similar to or competitive with those offered by the Company or
any of its Related Entities for a period of two years following the
Participant's termination of employment.

(b) If the Participant breaches any of the covenants set forth in Section 8(a):

(i) All unvested portions of this Award (including any unvested RSUs and any Net
Restricted Shares) shall be immediately forfeited; and

(ii)the Participant hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief.

(c)If the Participant has agreed to a non-compete and/or a non-solicitation
provision in any other contract or agreement with the Company, then the Company
may choose to enforce any other non-compete and/or non-solicitation provision to
which the Participant is bound to the extent such provision provides greater
restrictions than those provided in Sections 8(a) and 8(b) herein.  

9.Section 409A.  

 

(a)It is intended that the provisions of this Award Agreement comply with
Section 409A, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  It is also intended that the RSUs shall be exempt
from Section 409A pursuant to the “short-term deferral” rule applicable to such
section, as set forth in the regulations or other guidance published by the
Internal Revenue Service thereunder.  

 

(b) Neither the Participant nor any of the Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A) payable under this Award Agreement to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment.  Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to the Participant or
for the Participant’s benefit under this Award Agreement may not be reduced by,
or offset against, any amount owing by the Participant to the Company or any of
its Affiliates.


(c)Notwithstanding any provision of this Award Agreement to the contrary, no
Shares shall be issued or transferred to a Participant before the first date on
which a payment could be made without subjecting the Participant to tax under
the provisions of Section 409A.  If, at the time of the Participant’s
“separation from service” (within the meaning of Section 409A), (i) the
Participant shall be a “specified employee” (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time) and (ii) the Company shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

 

(d)Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, the Participant shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on the Participant or for the Participant’s account in connection
with this Award Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any of its

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

Affiliates shall have any obligation to indemnify or otherwise hold the
Participant harmless from any or all of such taxes or penalties.

 

10. General Provisions.

 

(a)This Agreement shall be governed by the laws of the State of Delaware,
without giving effect to principles of conflicts of laws.

 

(b)This Agreement and the Plan constitute the entire agreement between the
Company and the Participant concerning the subject matter hereof.  There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement.  Any previous agreement between the
Company and the Participant concerning the subject matter hereof is hereby
terminated and superseded by this Agreement and the Plan.  This Agreement may
not be assigned by the Participant except as required in connection with a
permitted transfer thereunder.  Subject to the foregoing, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors and administrators of the parties hereto.  Any
attempted transfer of this Agreement not in compliance with the terms hereof
shall be null and void.

 

(c)Neither this Agreement nor any term hereof may be amended, modified, waived,
discharged or terminated except by a written instrument signed by the Company
and the Participant; provided, however, that the Company unilaterally may waive
any provision hereof in writing to the extent that such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

 

(d)Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.  The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

 

(e)THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RSUs SUBJECT TO THIS AWARD
ARE EARNED BY CONTINUING EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY) THROUGH
THE APPLICABLE VESTING DATES, PURSUANT TO SECTION 3(a) HEREOF, AS AN “AT WILL”
EMPLOYEE OF THE COMPANY (OR A SUBSIDIARY) AND NOT THROUGH THE ACT OF BEING HIRED
OR ACQUIRING SHARES HEREUNDER.  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL,
AND SHALL NOT INTERFERE WITH THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY) AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

(f)Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally or sent by facsimile transmission,
overnight air courier, or first class certified or registered mail, postage
prepaid, and addressed to the parties at the addresses of the parties set forth
at the end of this Agreement or such other address as a party may designate by
five (5) days’ advance written notice to the other parties hereto.  All notices
and communications shall be deemed to have been received unless otherwise set
forth herein:  (i) in the case of personal delivery, on the date of such
delivery; (ii) in the case of facsimile transmission, on the date on which the
sender receives electronic confirmation that such notice was received by the
addressee; (iii) in the case of overnight air courier, on the second business
day following the day sent, with receipt confirmed by the courier; and (iv) in
the case of mailing by first class certified or registered mail, postage
prepaid, return receipt requested, on the fifth business day following such
mailing.

 

(g)If any term or provision of this Agreement or the application thereof to any
person, property or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons, property or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.  

 

(h)The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to the Award, to any and awards in respect of capital stock
or other securities of the Company or a Subsidiary which may be issued in
respect of, in exchange for, or in substitution of the Award, and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

 

(i)This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Facsimiles or other electronic signatures (including PDFs)
shall be deemed an original.

 

(j)The headings of the sections of this Agreement are for convenience and shall
not by themselves determine the interpretation of this Agreement.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent and no rule of strict construction will be
applied against any party.

 

(k)This Agreement will not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns.

 

(l)By his or her signature below, the Participant agrees to be bound by the
terms and conditions of the Plan.  The Participant has reviewed the Plan in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Plan.  The Participant hereby agrees to accept as binding, conclusive
and final all decisions and interpretations of the Plan and this Agreement by
the Committee.  

 

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

(m) With respect to all RSUs, including unvested RSUs, the Participant shall be
entitled to receive Dividend Equivalents paid in cash on the applicable Dividend
payment date to shareholders in respect of all Dividends declared (or for which
a record date is set) by the Company prior to settlement of the RSUs as if such
RSUs had been outstanding Shares.  

 

(Signature Page Follows)




«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

ALTRA INDUSTRIAL MOTION CORP.:

PARTICIPANT:

 

 

 

 

By:[gqejpsuxn0xr000001.jpg]

<Electronic Signature>

Name:  Carl R. Christenson

Title:    Chief Executive Officer

«First_Name» «Last_Name»

 

 

Address:

 

 

Altra Industrial Motion Corp.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention:  Carl R. Christenson
Fax No.: (781) 843-0615

 

 

 

 

 

 

 

«First_Name» «Last_Name» Restricted Stock Unit Award Agreement [Date of Grate]

 